IN THE COURT OF CRIMINAL APPEALS
                     OF TEXAS
                                         NO. WR-82,103-01


                  EX PARTE CHRISTOPHER TOBY DOWDEN, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1300886 IN THE 337TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online solicitation

of a minor pursuant to Section 33.021(b) of the Texas Penal Code, and was sentenced to four years’

imprisonment.

        Applicant contends that he is actually innocent and was convicted of violating a void statute.

We order that this application be filed and set for submission to determine whether a person who was

convicted under a statute that was later declared unconstitutional is “actually innocent,” as this Court
                                                                                                       2

has interpreted that term. See Ex parte Elizondo, 947 S.W.2d 202 (Tex. Crim. App. 1996); State v.

Wilson, 324 S.W.3d 595 (Tex. Crim. App. 2010). The parties shall brief this issue. Oral argument

is not permitted.

       It appears that Applicant is represented by counsel. If that is not correct, the trial court shall

determine whether Applicant is indigent. If Applicant is indigent and desires to be represented by

counsel, the trial court shall appoint an attorney to represent Applicant. TEX . CODE CRIM . PROC. art

26.04. The trial court shall send to this Court, within 60 days of the date of this order, a

supplemental transcript containing: a confirmation that Applicant is represented by counsel; the

order appointing counsel; or a statement that Applicant is not indigent. All briefs shall be filed with

this Court within 90 days of the date of this order.

Filed: October 1, 2014
Do not publish